                Case 1:19-cv-05156 Document 1 Filed 05/31/19 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------
IN RE:                                                                 18-MD-2859 (PAC)

ZIMMER M/L TAPER HIP PROSTHESIS OR M/L
TAPER HIP PROSTHESIS WITH KINECTIV
TECHNOLOGY AND VERSYS FEMORAL HEAD
PRODUCTS LIABILITY LITIGATION

This Document Relates To:

Plaintiffs, Joseph Marasti and Gladys Marasti
Case No.: 1:19-cv-05156

--------------------------------------------------------------------

         1.       Plaintiffs, JOSEPH MARASTI and GLADYS MARASTI, state and bring this

civil action in MDL No. 2859, entitled In Re: Zimmer M/L Taper Hip Prosthesis or M/L Taper

Hip Prosthesis with Kinectiv Technology and Versys Femoral Head Products Liability

Litigation, against Defendants Zimmer, Inc., Zimmer US, Inc., and Zimmer Biomet Holdings,

Inc.

         2.       Plaintiffs are filing this Short Form Complaint as permitted by this Court's Case

Management Order 9 dated February 7, 2019, and hereby incorporates the Master Long Form

Complaint filed in MDL No. 2859 by reference.

                               PARTIES, JURISDICTION AND VENUE

         3.       Plaintiff, JOSEPH MARASTI, is a resident and citizen of the State of

Pennsylvania and claims damages as set forth below.

         4.       Plaintiff’s Spouse, GLADYS MARASTI, is a resident and citizen of the State of

Pennsylvania and claims damages as set forth below. [Cross out Spousal Claim if not

applicable.]
              Case 1:19-cv-05156 Document 1 Filed 05/31/19 Page 2 of 7



        5.      Venue of this case is appropriate in the United States District Court for the

Western District of Pennsylvania. Plaintiffs state that but for the Order permitting directly filing

into the Southern District of New York pursuant to Case Management Order 9, Plaintiff would

have filed in the United States District Court for the Western District of Pennsylvania. Therefore,

Plaintiffs respectfully request that at the time of transfer of this action back to the trial court for

further proceedings that this case be transferred to the above referenced District Court.

        6.      Plaintiffs bring this action [check the applicable designation]:

        ☒               On behalf of himself/herself;

        ☐               In a representative capacity as the ______ of the _______ having been

                        duly appointed as the _________ by the ______Court of _____. A copy of

                        the Letters of Administration for a wrongful death claim is annexed hereto

                        if such letters are required for the commencement of such a claim by the

                        Probate, Surrogate or other appropriate court of the jurisdiction of the

                        decedent. [Cross out if not applicable.]

                                        FACTUAL ALLEGATIONS

ALLEGATIONS AS TO RIGHT-SIDE IMPLANT/EXPLANT SURGERY(IES): [CROSS
OUT IF NOT APPLICABLE]

        7.      Plaintiff was implanted with a Versys Femoral Head in his right hip on or about

December 21, 2009, at the UPMC Magee Hospital, 300 Halket Street, in Pittsburgh,

Pennsylvania, by Anthony DiGioia, MD.

        8.      Plaintiff was implanted with the following femoral stem during the December 9,

2009, implantation surgery:

        ☒               Zimmer M/L Taper

        ☐               Zimmer M/L Taper with Kinectiv Technology
             Case 1:19-cv-05156 Document 1 Filed 05/31/19 Page 3 of 7



       9.      Plaintiff had the following right hip components explanted on or about October

16, 2018, at UPMC Magee Hospital, 300 Halket Street in Pittsburgh, Pennsylvania by Kenneth

Urish, MD.

       ☒                Versys femoral head

       ☐                Zimmer M/L Taper

       ☐                Zimmer M/L Taper with Kinectiv Technology

               [Cross out if not applicable.]

       10.     Plaintiff will have the right hip components at issue explanted on or about

__________, at _________________ (medical center and address) by Dr. __________________.

               [Cross out if not applicable.]

       11.     Plaintiff has not yet scheduled a surgery for explantation of the right hip

components at issue. [Cross out if not applicable.]

ALLEGATIONS AS TO LEFT-SIDE IMPLANT/EXPLANT SURGERY(IES): [CROSS OUT
IF NOT APPLICABLE]


       12.     Plaintiff was implanted with a Versys Femoral Head in his/her left hip on or about

________ (date), at the _________ (medical center and address), in ______, by Dr. _______.

       13.     Plaintiff was implanted with the following femoral stem during the _____ (date)

implantation surgery:

       ☐                Zimmer M/L Taper

       ☐                Zimmer M/L Taper with Kinectiv Technology

       14.     Plaintiff had the following left hip components explanted on or about _________,

at _________ (medical center and address) by Dr. __________.:

       ☐                Versys femoral head
             Case 1:19-cv-05156 Document 1 Filed 05/31/19 Page 4 of 7



       ☐              Zimmer M/L Taper

       ☐              Zimmer M/L Taper with Kinectiv Technology

       15.     Plaintiff will have the left hip components at issue explanted on or about

__________, at _________________ (medical center and address) by Dr.

___________________. [Cross out if not applicable.]

       16.     Plaintiff has not yet scheduled a surgery for explantation of the left hip

components at issue. [Cross out if not applicable.]

                              ALLEGATIONS AS TO INJURIES

       17.     (a)    Plaintiff claims damages as a result of (check all that are applicable):

       ☒              INJURY TO HERSELF/HIMSELF

       ☐              INJURY TO THE PERSON REPRESENTED

       ☐              WRONGFUL DEATH

       ☐              SURVIVORSHIP ACTION

       ☐              ECONOMIC LOSS

               (b)    Plaintiff’s spouse claims damages as a result of (check all that are

       applicable): [Cross out if not applicable.]

       ☒              LOSS OF SERVICES

       ☒              LOSS OF CONSORTIUM

       18.     Plaintiff has suffered injuries as a result of implantation of the Devices at issue

manufactured by the Defendants as shall be fully set forth in Plaintiff’s anticipated Amended

Complaint if chosen for bellwether consideration, as well as in Plaintiff’s Fact Sheet and other

responsive documents provided to the Defendant and are incorporated by reference herein.
                Case 1:19-cv-05156 Document 1 Filed 05/31/19 Page 5 of 7



        19.      Plaintiff has suffered injuries as a result of the explantation of the Devices at issue

manufactured by the Defendants as shall be fully set forth in Plaintiff’s anticipated Amended

Complaint if chosen for bellwether consideration, as well as in Plaintiff’s Fact Sheet and other

responsive documents provided to the Defendant and are incorporated by reference herein.

[Cross out if not applicable.]

        20.      Defendants, by their actions or inactions, proximately caused the injuries to

Plaintiff(s).

        21.      Due to the nature of the defect, Plaintiff could not have known that the injuries he

suffered were as a result of a defect in the Devices at issue at the time they were implanted or for

any period afterwards until the defect was actually discovered by Plaintiffs.

            CASE-SPECIFIC ALLEGATIONS AND THEORIES OF RECOVERY

        22.      The following claims and allegations are asserted by Plaintiffs and are herein

adopted by reference from the Master Long Form Complaint (check all that are applicable):

        ☒               COUNT I - NEGLIGENCE;

        ☒               COUNT II - NEGLIGENCE PER SE;

        ☒               COUNT III - STRICT PRODUCTS LIABILITY - DEFECTIVE
                        DESIGN;

        ☒               COUNT IV - STRICT PRODUCTS LIABILITY – MANUFACTURING
                        DEFECT;

        ☒               COUNT V - STRICT PRODUCTS LIABILITY- FAILURE TO WARN;

        ☒               COUNT VI - BREACH OF EXPRESS WARRANTY;

        ☒               COUNT VII- BREACH OF WARRANTY AS TO
                        MERCHANTABILITY;

        ☒               COUNT VIII - BREACH OF IMPLIED WARRANTIES;
             Case 1:19-cv-05156 Document 1 Filed 05/31/19 Page 6 of 7



        ☒                COUNT IX - VIOLATION OF CONSUMER PROTECTION LAWS

        ☒                COUNT X –NEGLIGENT MISREPRESENTATION

        ☒                COUNT XI- FRAUDULENT CONCEALMENT

        ☒                COUNT XII - UNJUST ENRICHMENT

        ☒                COUNT XIII – LOSS OF CONSORTIUM

        ☐                COUNT XIV – WRONGFUL DEATH

        ☐                COUNT XV- SURVIVAL ACTION

       In addition to the above, Plaintiff(s) assert the following additional causes of action under

applicable state law:

       ☒                 PUNITIVES DAMAGES

       ☐                 OTHER:       __________________________________________

                                      __________________________________________

                                      __________________________________________

                                      __________________________________________

                                      __________________________________________

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

       1.      For compensatory damages requested and according to proof;

       2.      For all applicable statutory damages of the state whose laws will govern this

               action;

       3.      For an award of attorneys’ fees and costs;

       4.      For prejudgment interest and costs of suit;
            Case 1:19-cv-05156 Document 1 Filed 05/31/19 Page 7 of 7



      5.     Exemplary damages;

      6.     For restitution and disgorgement of profits; and,

      7.     For such other and further relief as this Court may deem just and proper.

                                            JURY DEMAND

      Plaintiff(s) hereby demand(s) a trial by jury as to all claims in this action.

Date: May 31, 2019                           Respectfully submitted,




                                             BY:   Ilyas Sayeg
                                             Ilyas Sayeg, Esq.
                                             Florida Bar No. 99140
                                             MAGLIO CHRISTOPHER & TOALE, PA
                                             1605 Main Street, Suite 710
                                             Sarasota, FL 34236
                                             Phone 888-952-5242
                                             Fax 877-952-5042
                                             Primary Email: isayeg@mctlawyers.com
                                             Secondary Email: lwilliams@mctlawyers.com
                                             Secondary Email: ebanfelder@mctlawyers.com

                                             and

                                             Brian Franciskato, Esquire
                                             Missouri Bar No. 41634
                                             NASH & FRANCISKATO LAW FIRM
                                             2300 Main Street
                                             Kansas City, MO 64108
                                             Phone 816-221-6600
                                             Fax 618-524-5821
                                             Primary Email: bfranciskato@nashfranciskato.com
                                             Secondary Email: acryderman@nashfranciskato.com

                                             Attorneys for Plaintiff
